Honorable Frank Hildebrand         Opinion No. M-720
Executive Director
Texas Tourist Development Agency   Re:   Election of a Chairman of
Box TT, Capitol Station                  the Texas Tourist Develop-
'Austin, Texas 78711'                    ment Board..
Dear Mr. Hildebrand:
           Your request for an opinion asks the following question:
           tr. . . when may the Texas Tourist Develop-
      ment Board elect a new chairman?"
          Subdivision (d) of Section 1 of Article 6144f, Vernon's
Civil Statutes, as amended by House Bill 792, Acts 61st Leg. 1969,
R.S:,,provides, in part, as follows:
          ."(d) After the expiration of the term of the
      current chairman.of the board,..theb.oardshall
      elect‘s new chairman every two years. . . ."
          Inview of the express provisions above quoted, it is
our opinion that the current chairman (Mr. John R. McCarty),
who was the Chairman at the time the above act was passed, con-
tinues to hold the position of chairman until the expiration of his
term of office as member of the Texas Tourist Development Board.
At the expiration of his term of office as member of the Texas
Tourist Development Board, the Board is required to elect a new
chairman.
                        SUMMARY
           Under the provisions of Article 6144f,
      Vernon's Civil Statutes, the current chairman
      of the Texas Tourist Development Board remains
      chairman until the expiration of his term of
      office as member of the Texas Tourist Develop-
      ment Board. At the expiration of his term of


                              -3485-      .
Hon. Frank Hildebrand, page 2    (M-720)


     office as member of the Texas Tourist Development
     Board, the Board is required to elect a new chair-
     man.




                                            eneral of Texas

Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
James McCoy
Bob Darden
Sally Phillips
Camm Lary
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant'
NOLA WHITE
First Assistant




                                -3486-